DETAILED ACTION
This is the first office action in response to the above identified patent application filed on 9/6/2019.  Claims 1-20 are currently pending and being examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claims 1 and 15. The term “majority” in claims 1 and 15 is used by the claim to mean “more than at least 75%,” (See Specification ¶ 46) while the accepted meaning is “more than 50%.” The term is indefinite because the specification does not clearly redefine the term, but rather merely use “more than at least 75%” as an example. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). Claims not specifically addressed above are rejected for their dependence on a claim rejected under 35 U.S.C. 112(b).



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-12 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pesyna et al. (US 2017/0044984).
Regarding Claim 1: Pesyna discloses an assembly for a turbine engine (Fig 2), comprising:
a primary duct (bypass duct, see Figure 3);

a plurality of secondary ducts (Annotated Figure I, see First Duct and Second Duct) arranged in parallel (Annotated Figure I) between the bleed duct outlet and the primary duct (the ducts provide a path for air from the bleed duct outlet to the primary duct), the plurality of secondary ducts including a first duct (Annotated Figure I) and a second duct (Annotated Figure I);
a heat exchanger (36) configured with the second duct (in the second duct); and
a flow regulator (64) configured to direct at least a majority of fluid flowing through the bleed duct outlet to the first duct during a first mode of operation (see position of 64 and path of airflow in Figure 7); and
the second duct during a second mode of operation (see position of 64 and path of airflow in Figure 5).

    PNG
    media_image1.png
    330
    952
    media_image1.png
    Greyscale

Annotated Figure I: Pesyna Figure 5

Regarding Claim 2: Pesyna discloses the assembly of claim 1, Pesyna further discloses wherein the flow regulator is configured to direct at least substantially all (64 swings all the way to open and closed) of the fluid flowing through the bleed duct outlet to:
the first duct during the first mode of operation (see Figure 7); and
the second duct during the second mode of operation (see Figure 5).

Regarding Claim 3: Pesyna discloses the assembly of claim 1, Pesyna further discloses wherein the flow regulator comprises a two way valve (64 is a two way valve as the spec ¶ 46  states a flap is a 2 way valve).

Regarding Claim 4: Pesyna discloses the assembly of claim 1, Pesyna further discloses wherein the flow regulator is located between the bleed duct and the first duct (Figure 5).

Regarding Claim 5: Pesyna discloses the assembly of claim 1, Pesyna further discloses wherein the flow regulator is located between the bleed duct and the second duct (Figure 7).

Regarding Claim 6: Pesyna discloses the assembly of claim 1, Pesyna further discloses wherein the flow regulator includes a door (64 is a door) configured to move between a first position (Figure 7) and a second position (Figure 7);

the door is configured to block flow from the bleed duct outlet to the first duct when the door is in the second position (Figure 5).

Regarding Claims 7 and 8: Pesyna discloses the assembly of claim 1. Pesyna further discloses wherein the heat exchanger  can be configured for intended use as a gas-to-liquid (gas being bypass air and liquid being a liquid from the turbine engine) heat exchanger or a gas-to-gas (gas being bypass air and the second gas being a gas from the turbine engine heat exchanger (the cooling unit may be fluidly coupled to the gas turbine engine to cool fluid or gas from the gas turbine engine and return the cooled fluid or gas to the gas turbine engine. See ¶ 5).

Regarding Claim 9: Pesyna discloses the assembly of claim 1, Pesyna further discloses wherein the heat exchanger extends radially across the second duct (Figure 5, where radially is the direction the heat exchanger extends).

Regarding Claim 10: Pesyna discloses the assembly of claim 1. Pesyna further discloses wherein the primary duct is a bypass duct of the turbine engine (Figure 3).

Regarding Claim 11: Pesyna discloses the assembly of claim 1. Pesyna further discloses further comprising:
an engine core (28, see Fig 2); and

wherein the bleed duct and the plurality of secondary ducts are located between the core nacelle and a case (40) of the engine core (see Figure 2).

Regarding Claim 12: Pesyna discloses the assembly of claim 1. Pesyna further discloses wherein the primary duct extends from a primary duct inlet (inlet of the engine bypass) to a primary duct outlet (outlet of the engine bypass);
the bleed duct inlet is downstream of the primary duct inlet (the bleed duct inlet is within the bypass duct); and
the plurality of secondary ducts are fluidly coupled with the primary duct upstream of the primary duct outlet (the secondary ducts are within the length of the bypass duct).

Regarding Claim 14: Pesyna discloses the assembly of claim 1. Pesyna further discloses wherein the first duct is an open duct (there is not a structure in the first duct).

Regarding Claim 15: Pesyna discloses an assembly for a turbine engine (Figure 2), comprising:
a primary duct (bypass duct see Figure 3);
a bleed duct (78) (See Figure 5) extending from a bleed duct inlet (46) to a bleed duct outlet (Annotated Figure I), the bleed duct inlet fluidly coupled with the primary duct (Figure 5 see airflow);

a heat exchanger (36) within the heat exchange secondary duct; and
a flow regulator (64), the assembly configured such that at least a majority of fluid flowing through the bleed duct outlet flows into the bypass secondary duct when the flow regulator operates in a first mode (see position of 64 and path of airflow in Figure 7); and
the heat exchange secondary duct when the flow regulator operates in a second mode (see position of 64 and path of airflow in Figure 5).

Regarding Claim 16: Pesyna discloses the assembly of claim 15, Pesyna further discloses wherein the assembly is configured such that at least substantially all (64 swings all the way to open and closed) of the fluid flowing through the bleed duct outlet flows into 
the bypass secondary duct during the first mode (see Figure 7); and
the heat exchange secondary duct during the second mode (see Figure 5).

Regarding Claim 17: Pesyna discloses the assembly of claim 15, Pesyna further discloses wherein the flow regulator comprises a two way valve (64 is a two way valve as 

Regarding Claim 18: Pesyna discloses the assembly of claim 15, Pesyna further discloses wherein a first flow path from the primary duct, through the bleed duct and the bypass secondary duct, back to the primary duct has a first pressure drop; and
a second flow path from the primary duct, through the bleed duct and the heat exchange secondary duct, back to the primary duct has a second pressure drop that is greater than the first pressure drop (the secondary flow path has a heat exchanger blockage and will have a higher pressure drop, ¶ 60).

Regarding Claim 19: Pesyna discloses an assembly for a turbine engine (Figure 2), comprising:
a primary duct (bypass duct see Figure 3);
a bleed duct (78) fluidly coupled with the primary duct;
a first secondary duct (Annotated Figure I, see First Duct) configured as an open duct (there is not “a flow impediment” within the first secondary duct);
a second secondary duct (Annotated Figure I, see Second Duct) arranged in parallel (parallel with respect to airflow) with the first secondary duct between the bleed duct and the primary duct (the second secondary duct extends between the bleed duct outlet and provides an airflow path to the primary duct);
a flow impediment (36) within the second secondary duct; and


Regarding Claim 20: Pesyna discloses the assembly of claim 19, Pesyna further discloses wherein the valve includes a door (64 is a door) configured to move between a first position (Figure 7) and a second position (Figure 5);
the door is configured to close a passage from the bleed duct to the second secondary duct when the door is in the first position (Figure 7); and
the door is configured to close a passage from the bleed duct to the first secondary duct when the door is in the second position (Figure 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Elovic (US 4,254,618) in view of Pesyna et al. (US 2017/0044984).

Regarding Claims 1 and 13: Elovic discloses an assembly for a turbine engine (Figure 1), comprising:
a primary duct (26);
a bleed duct (55) extending from a bleed duct inlet (left side of the duct) to a bleed duct outlet (right side of the duct, before the heat exchanger 54), the bleed duct inlet fluidly coupled with the primary duct (Figure 1); and
a second duct (duct with 54) having a heat exchanger (54).
Elovic does not disclose a first duct arranged in parallel with the second duct between the bleed duct outlet and the primary duct; wherein the first duct is radially between the primary duct and the second duct relative to a centerline of the turbine engine; and

Pesyna teaches an assembly for a turbine engine (Figure 2) with a primary duct (bypass duct, see Figure 3) a bleed duct (78) (See Figure 5) extending from a bleed duct inlet (46) to a bleed duct outlet (Annotated Figure I of Figure 5), the bleed duct inlet fluidly coupled with the primary duct (Figure 5 see airflow) and a plurality of secondary ducts (Annotated Figure I, see First Duct and Second Duct) arranged in parallel (parallel flow to each other) between the bleed duct outlet and the primary duct (the ducts provide a path for air from the bleed duct outlet to the primary duct), the plurality of secondary ducts including a first duct and a second duct (Annotated Figure I); wherein the first duct is between the primary duct and the second duct (Figure 5).
a heat exchanger (36) configured with the second duct (in the second duct); and
a flow regulator (64) configured to direct at least a majority of fluid flowing through the bleed duct outlet to the first duct during a first mode of operation (see position of 64 and path of airflow in Figure 7); and
the second duct during a second mode of operation (see position of 64 and path of airflow in Figure 5).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include a include a first duct parallel to the second duct of Elovic in order to control the heat exchange rate in the heat exchanger of Elovic and to prevent pressure losses from flowing excess air through the heat exchanger of Elovic (Pesyna ¶ 60). 

Further it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention wherein the first duct is radially between the primary duct and the second duct relative to a centerline of the turbine engine. It has been held "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
In the instant case there was the need to have parallel ducts (a first duct and a second duct) for controlled heat exchange. There were a finite number of identified and predictable potential solutions (there were only 4 sided the first duct could go around parallel to the second duct; left, right, top, and bottom). And one of ordinary skill could have perused the four known potential solutions with a reasonable expectation that the parallel ducts would function as parallel ducts regardless of their relative positioning.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vermejan et al. (US 5,269,135) also teaches a heat exchanger above the engine core.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd Jordan whose telephone number is (571) 272-3925 and fax number is (571) 273-3925.  The examiner can normally be reached on Monday thru Thursday between 8 and 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/ T.J. /Examiner, Art Unit 3741



	
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741